Name: Commission Regulation (EEC) No 2108/83 of 27 July 1983 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 83 Official Journal of the European Communities No L 204/41 COMMISSION REGULATION (EEC) No 2108/83 of 27 July 1983 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . Dried grapes and dried figs bought in by storage agencies prior to 1 September 1982 shall be sold for purpose other than human consumption and distilla ­ tion . 2. Products shall be sold in accordance with the standing invitation to tender procedure, each of the storage agencies being responsible for the products it holds . 3 . Articles 6 to 9 , 11 to 15, 16 ( 1 ), 17 ( 1 ) and 18 to 21 of Regulation (EEC) No 3263/81 shall be appli ­ cable to the sales provided for in paragraph 1 . 4 . A processing security shall be required in order to guarantee compliance with the obligations entered into by the tenderer. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs from the 1 98 1 harvest held by storage agencies ('), and in particular Article 1 (5) thereof, Whereas Regulation (EEC) No 1603/83 provides for sales of dried figs and dried grapes from the 1981 harvest to processors using them for purposes other than human consumption ; whereas that is a new use for the products in question ; whereas the standing invitation to tender procedure is the most suitable one for such sales ; Whereas a processing security should be required in order to guarantee that the products are used for the purpose specified ; Whereas Commission Regulation (EEC) No 3263/81 of 16 November 1981 laying down rules covering sales by tender or at prices fixed in advance of dried figs and dried grapes held by storage agencies (2) lays down provisions for sales by tender of products for human consumption ; whereas some of these provisions should also be applied to products sold under this Regulation ; Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (3), as last amended by Regulation (EEC) No 1657/83 (4), specifies particular measures applicable to products from intervention intended for a specific use and/or destination ; whereas products from storage agencies are in a similar situation to products covered by the abovementioned Regulation ; whereas the provisions of that Regulation should also be applicable to products sold pursuant to this Regula ­ tion ; Article 2 1 . The storage agency shall , during the period of validity of the standing invitation to tender, issue partial invitations to tender. Each partial invitation to tender shall relate to the products referred to in Article 1 which are still available . 2 . The closing date for the submission of tenders for the first partial invitation to tender shall be 12 August 1983 at 1 p.m . and, for the second partial invi ­ tation to tender, 5 September 1983 at 1 p.m. The closing date for the submission of tenders for each subsequent partial invitation to tender shall be the fifth of each month at 1 p.m . If the fifth is a public holiday, the closing date shall be the first working day thereafter at 1 p.m. 3 . Information concerning the quantities available and the places where the products are stored may be obtained by those concerned from the addresses listed in Annex I. (') OJ No L 159, 17. 6. 1983, p . 5. 0 OJ No L 329, 17. 11 . 1981 , p . 8 . 0 OJ No L 190, 14. 7. 1976, p . 1 . (4) OJ No L 162, 22 . 6 . 1983, p . 10 . No L 204/42 Official Journal of the European Communities 28 . 7 . 83 Article 3 The storage agency shall make the necessary arrange ­ ments to enable those concerned to examine, at their expense, samples of the products for sale, before submitting a tender. Article 4 1 . A tender shall not be valid unless it contains the details referred to in Article 8 (2) of Regulation (EEC) No 3263/81 and is accompanied by a written under ­ taking by the tenderer to the effect that he will have the products processed solely into products falling within heading No 23.07 of the Common Customs Tariff or denatured in such a way that they cannot be used subsequently for human consumption or incor ­ porated into products for human consumption . 2. It may be indicated in a tender that it is to be regarded as having been submitted only if : (a) the award relates to the entire quantity specified in the tender ; (b) the award relates to the quantity specified in the tender. 3 . The tender may not be withdrawn after the closing date referred to in Article 2 (2) for the submis ­ sion of tenders for the partial invitation to tender in question . 4. Tenders must be submitted in writing :  in the case of products held by the Greek storage agency, to the relevant storage agency, at the head office of IDAGEP, 5, Acharnon Street, Athens,  in the case of products held by an Italian storage agency, to the relevant storage agency, at the head office of AIMA, via Palestro, 81 , Rome. market price for the products and the minimum price fixed. 3 . The exchange rate used to convert the minimum selling price referred to in paragraph 1 and the price payable by the successful tenderers shall be the repre ­ sentative rate in force on the closing date for the submission of tenders for the relevant partial invitation to tender. Article 6 1 . Where the quantity specified in a tender exceeds the quantity of products still available from the ware ­ house concerned, an award shall be made to the tenderer in question for the quantity available only. 2 . The rights and obligations arising from the invi ­ tation to tender shall not be transferrable . Article 7 1 . Where the payment referred to in Article 20 of Regulation (EEC) No 3263/81 has been made, and the security referred to in Article 5 (2) provided, the storage agency shall issue a removal voucher indicat ­ ing : (a) the quantity in respect of which the conditions referred to above have been satisfied ; (b) the warehouse where the products are being stored ; (c) the time limit for taking delivery of the products ; (d) the closing date for the submission of tenders relating to the partial invitation to tender under which the products were sold. 2 . Where the payment referred to in Article 20 of Regulation (EEC) No 3263/81 has been made but the products have not been removed within the period referred to in Article 19 ( 1 ) of that Regulation, the storage costs shall be borne by the successful tenderer from the day after the day referred to in paragraph 1 (c )- Article 8 1 . The provisions of Regulation (EEC) No 1687/76 shall apply to products sold pursuant to this Regula ­ tion . 2. Products shall be regarded as having satisfied the conditions relating to their use if it is established that :  they have been used in the manufacture of products falling within heading No 23.07 of the Common Customs Tariff, or  they have been denatured in such a way that they cannot be used subsequently for human consump ­ tion or incorporated into products for human consumption . Article 5 1 . In the light of the tenders received for each partial invitation to tender a minimum selling price shall be fixed in accordance with the procedure laid down in Article 20 of Council Regulation (EEC) No 516/77 (  ). It may be decided not to make an award. 2 . At the same time as the minimum selling price, and in accordance with the same procedure, the amount of the processing security referred to in Article 1 (4) shall be fixed per 100 kilograms, account being taken, in particular, of the difference between the (&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . 28 . 7. 83 Official Journal of the European Communities No L 204/43 provided the processing security referred to in Article 5 (2) of this Regulation . 2. Where a tender is not accepted, the security provided in respect of that tender shall be released immediately. 3 . Except in cases of force majeure, the processing security referred to in Article 5 (2) shall be forfeit in proportion to the quantities for which the evidence referred to in Regulation (EEC) No 1687/76 has not been furnished within 18 months from the closing date for the submission of tenders referred to in Article 2 (2). Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 3 . The special endorsements to be entered in sections 104 and 106 of the control copy shall be those set out in Annex II . Article 9 1 . Except in cases of force majeure, the security referred to in Article 16 ( 1 ) of Regulation (EEC) No 3263/81 shall be forfeit in respect of the quantity for which the tenderer : (a) has withdrawn his tender after the closing date for the submission of tenders referred to in Article 2 (2); or (b) has not, within the time limit specified, paid the amount specified in the tender as referred to in Article 17 ( 1 ) of Regulation (EEC) No 3263/81 or This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1983 . For the Commission Poul DALSAGER Member of the Commission No L 204/44 Official Journal of the European Communities 28 . 7. 83 ANNEX I List of storage agencies referred to in Article 2 (3) A. Dried grapes 1 . K.SOS, Kanaris Street 24, Athina, Greece . 2 . Enosis Georgicon Sineterismon Iracliou Critis, Iraclio Critis, Greece . 3 . Enosis Georgicon Sineterismon Messaras , Mires Iracliou Critis, Greece . 4. Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Critis, Greece . 5 . Eleourgicos , Oinopiiticos ke Pistoticos Sineterismos Archanon Critis, Archanes Critis, Greece . 6 . Eleourgicos ke Oinopiiticos Sineterismos Casteliou Pediados Critis, Casteli Pediados Critis, Greece . 7 . Eleourgicos Sineterismos Kroussonos Iracliou Critis , Iraclio Critis, Greece . 8 . Enosis Paragogicon Sineterismon Pezon, Kalloni Iracliou Critis , Greece . 9 . Enosis Paragogicon Sineterismon, Melopotamos Critis, Greece . 10 . Enosis Paragogicon Sineterismon, Sitia Critis , Greece . B. Figs 1 . Sykiki , Kritis Street 13 , Kalanjata, Greece . 2 . Giat, Monfrassano Scalo, 87010 Cosenza, Italy. ANNEX II Special endorsements to be entered in sections 104 and 106 of the control copy Section 104 : 'For processing (Regulation (EEC) No 2108/83)'. 'Til forarbejdning (forordning (EÃF) nr. 2108/83). 'Zur Verarbeitung (Verordnung (EWG) Nr. 2108/83). ' Ã Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸. 2108/83). 'DestinÃ © Ã la transformation (rÃ ¨glement (CEE) n0 2108/83). 'Destinato alla trasformazione (regolamento (CEE) n . 2108/83). 'Voor verwerking (Verordening (EEG) nr. 2108/83). Section 106 : 'The closing date for the submission of tenders for the partial invitation to tender .